Citation Nr: 0503539	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and Mr. G.W.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
November 1951, and from December 1951 to February 1952.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

As an initial matter, upon examination of the claims file, 
the Board observes that, within the veteran's notice of 
disagreement, dated in April 2003, the veteran specifically 
stated, "Please assign a Decision Review Officer to handle 
my appeal."  See 38 U.S.C.A. §§ 5109A, 7105(d) (West 2002); 
38 C.F.R. § 3.2600 (2004).  The Board notes that the veteran 
specifically, and timely, requested DRO review of this issue 
prior to Board review.  This review has not been accomplished 
and the veteran is entitled to such.  38 CFR § 3.2600 (2004).  
In order to ensure the veteran due process of law, the Board 
will remand this claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran claims entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
(TDIU).  Initially, service connection was granted for a 
shrapnel fragment wound scar on the left leg, and assigned a 
noncompensable disability evaluation, effective in September 
1996.  In December 2001, the veteran was granted service 
connection for cold exposure to both of his feet and a 10 
percent disability evaluation was assigned for each foot at 
that time, effective in October 2000.  In August 2002, the 
disability evaluation for each foot was increased to 20 
percent, effective in January 2002, for a combined disability 
evaluation of 40 percent.  In November 2002, the veteran was 
granted service connection for post-traumatic stress disorder 
(PTSD) at a 50 percent disability rating, effective August 
15, 2001, increasing the veteran's combined disability 
evaluation to 70 percent.  Accordingly, the veteran claims 
that he meets the schedular criteria for a rating of TDIU 
under 38 C.F.R. § 4.16 (2004).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. § 3.159 (2004).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 
3.159(c)(1-3).  There are VA medical and psychiatric 
treatment records, as well as treatment records from the 
veteran's local Veterans Center, that the RO has not 
obtained.  The acquisition of these records should be 
accomplished.

VA assistance in developing a claim also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Presently, the record does not include sufficient medical 
evidence to adjudicate the TDIU claim.  See 38 C.F.R. § 
5103A.  Specifically, there is no medical opinion associated 
with the claims file to indicate whether the veteran's 
service-connected disabilities, his nonservice-connected 
disabilities, or a combination of his service and nonservice-
connected disabilities contribute to, or cause, his claimed 
unemployability.


In adjudicating a total rating claim, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the United States Court of 
Appeals for Veterans Claims (Court) specifically stated that 
the VA has a duty to supplement the record by obtaining an 
examination, which includes an opinion as to what, if any, 
effect the appellant's service-connected disabilities have on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 6 Vet. App. 532 (1993).  Hence, the RO should 
obtain a medical opinion as to whether the veteran's service-
connected residuals of cold exposure to the feet, and his 
service-connected PTSD, alone and not in concert with his 
nonservice-connected disabilities, render him unable to 
obtain or retain substantially gainful employment.

Accordingly, this case is remanded for the following actions:

1.  The veteran should again be requested 
to furnish signed authorizations for 
release to VA of private psychiatric 
treatment records from his local Veterans 
Center.  These records should be obtained.  
The RO should again seek out any and all 
VA treatment records, dated from November 
2002, the date of the most recent VA 
medical evidence of record, and should 
specifically make efforts to obtain 
results from a 2002 head computed 
tomography, psychiatric treatment records, 
as well as treatment records for the 
veteran's other service-connected 
disabilities.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records are 
not available.

2.  The veteran should be scheduled for a 
VA examination to determine the impact his 
service-connected disabilities have on his 
employability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner should elicit from 
the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected PTSD, left 
leg scar, and residuals of cold exposure 
to both feet, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders or health issues.  All 
examination results, along with the 
complete rationale for the opinion 
provided, should be set forth in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

4.  The RO should notify the veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, the claims 
folder must be reviewed by a Decision 
Review Officer as requested by the veteran 
in April 2003, and a comprehensive 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 73 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


